Citation Nr: 1121115	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-39 400	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder has been received.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from August 1970 to July 1971.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the above Department of Veterans (VA) Affairs Regional Office (RO) that denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

In October 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In order to be in compliance with the Court's holding in Clemons, the Board remanded the case for additional development in October 2009.  The case has now been returned to the Board for appellate review.

The Board notes that the appellant's claim for service connection for a nervous disorder was originally denied in a February 1972 rating decision.  The appellant was notified of the denial in August 1972, but he did not appeal.  No collateral challenge of that rating decision been raised by the appellant.  The February 1972 rating decision, therefore, represents the last final action on the merits of the direct service connection claim for a nervous disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 1972 rating action also represents the last final decision on any basis as to the issue of entitlement to service connection for a nervous or psychiatric disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, the RO did not treat the current claim for service connection for a psychiatric disorder as one that had been previously denied.  Nonetheless, a comprehensive discussion of the question of new and material evidence must be undertaken in order to put this issue in the proper legal posture.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  

Because the RO did not expressly analyze the issue of service connection for a psychiatric disorder in terms of the need for new and material evidence, the Board is required to initially determine whether the claimant would be prejudiced by the Board's considering subissues and arguments or applying statutes, regulations, or judicial analyses which may have not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the reopening of the service connection claim in the decision below, the Board finds that appellant would not be prejudiced by the Board's consideration of such subissues and additional regulations.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection for a nervous disorder was denied in a February 1972 rating decision; notice was given to the appellant in August 1972, but he did not appeal the denial.

2.  The evidence received since the final unfavorable February 1972 rating decision, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the appellant's psychiatric disorder claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the psychiatric disorder claim.


CONCLUSIONS OF LAW

1.  The February 1972 rating decision that denied the appellant's claim relating to service connection for a nervous disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Additional evidence submitted subsequent to the February 1972 rating decision that denied the appellant's claim for service connection for a nervous disorder is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has PTSD due to several in-service personal assaults which he reportedly experienced while on board the ammunition ship USS PYRO and while assigned to the U.S. Naval Receiving Unit Station at Subic Bay.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  

However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  The letter accompanying the November 2006 Supplemental Statement of the Case (SSOC) contained the information required by Dingess.

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for a psychiatric disorder, to include PTSD; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the psychiatric disorder service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.  The Board notes that the appellant's claim for service connection for a nervous disorder was originally denied in a February 1972 rating decision; the appellant was notified of the denial in August 1972, but he did not appeal the denial.  

The basis of the denial was that, while the appellant had been diagnosed with a nervous disorder, the diagnosis was of a personality disorder; pursuant to 38 C.F.R. § 4.9, service connection is not allowed for a personality disorder.  The February 1972 rating decision represents the last final action on the merits of the psychiatric disorder claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 1972 rating action also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a psychiatric disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, the Board will consider whether any of the evidence submitted since the February 1972 rating decision constitutes new and material evidence.

The evidence considered by the RO in making its February 1972 decision included such evidence as the appellant's service medical treatment records; his July 1971 VA Form 21-526e; the report of a VA psychiatric examination conducted in January 1972; and the report of a VA medical examination conducted in January 1972.  The evidence added to the record subsequent to the issuance of the February 1972 rating decision includes written statements from the appellant and his representative; VA outpatient treatment records dated between 2005 and 2009; private medical treatment records dated between 1999 and 2005; Vet Center records dated in 2005; and the October 2008 Board hearing transcript.

The Board notes that the appellant is competent to report being under a doctor's care and for what symptoms.  Likewise, third parties are competent to provide similar reports.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The appellant's claim was denied in February 1972 because the only psychiatric diagnosis he had was a personality disorder.  Congenital or developmental defects, refractive error of the eyes, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  However, subsequent treatment records include psychiatric diagnoses other than a personality disorder.  The appellant's private treatment records appear to show that he was first diagnosed with PTSD in 2002; he was also diagnosed with major depression, major depressive disorder (MDD), polysubstance abuse, and narcissistic personality disorder.  In 2005, the appellant switched his care to VA facilities, and his VA treatment records reflect diagnoses of generalized anxiety disorder (GAD), anxiety disorder not otherwise specified, marijuana abuse, alcohol abuse, and PTSD.  Vet Center treatment records dated in 2005 show diagnoses of major depression, chronic; generalized anxiety disorder; and rule out PTSD.  It appears that on at least some occasions the examining physicians considered the appellant's report of stressful events in service when rendering these diagnoses.  Thus, the claims file now contains evidence of a current diagnosis of a psychiatric disorder other than a personality disorder that is apparently related to the appellant's naval service.

The Board therefore finds that the evidence submitted subsequent to the February 1972 rating decision provides relevant information as to the question of whether the appellant incurred a psychiatric disorder, to include PTSD, due to his military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a psychiatric disorder, including PTSD.  With the claim having been reopened, the service connection claim is addressed in the REMAND section which follows below.


ORDER

The claim for service connection for a psychiatric disorder, including PTSD, is reopened; to that extent only, the appeal is granted.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

In a VA Form 21-4138 submitted in December 2004, the appellant stated that he had been sent from Clark Air Force Base to Saigon in December 1970, and that he was there for approximately two weeks.  He stated that he was flown from the Da Nang Air Base on December 19, 1970, to the USS KITTYHAWK and then transferred to the USS PYRO by helicopter the next day.  However, no documents supporting those statements are in the claims file.  A Transfers and Receipts Form does state that the Veteran was transferred to the Naval Station at Treasure Island in San Francisco on December 5, 1970, and that he reported to the USS PYRO on the morning of December 19, 1970, in the Tonkin Gulf.  There is no indication of where he was in the interim.  On remand, these discrepancies must be addressed and resolved.

The appellant also reported that a seaman was dropped into the sea during a transfer from the USS PYRO to a Coast Guard cutter on December 22, 1970.  He has stated that he was sent to a Captain's Mast for missing morning muster in March 1970; he maintains this was due to a beating that occurred in his rack the night before he missed the morning muster.  The appellant contends that he was involved in the arrest of several sailors who were caught stealing and attacking the sailor on watch; these sailors were supposed to have been sentenced to 30 days in the brig in approximately June 1970.  Finally, in a July 5, 2005, VA psychologist note, the appellant identified the name of the Marine he says attacked him.  There is no corroborating evidence regarding these incidents in the claims file, and it does not appear that the RO made any attempt to verify those alleged stressors.

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court chastised VA for not securing and reviewing the history of the appellant's unit for possible alternative sources of evidence of combat or stressors.  In the present case, no efforts have been undertaken to find the relevant records to document the appellant's stressors - even though he has provided details that narrow the possible timeframe.  In addition, the evidence of record indicates that the appellant has indicated specific dates when he was in the transit barracks in Saigon, as well as a specific date that he missed morning muster.  What documentation he utilized to provide that information is unknown.  On remand, the appellant should be offered an opportunity to provide said documentation and these discrepancies must be addressed and resolved.

Review of the Veteran's service medical treatment and personnel records reveal that he was administratively discharged for unsuitability.  See appellant's DD Form 215.  In connection with the discharge proceedings, he underwent a psychiatric evaluation on June 25, 1971.  The evaluation yielded a diagnosis of passive-aggressive personality disorder.  This raises the question of a pre-existing psychiatric disorder; however, the RO has not addressed that aspect of the case.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's entry into active military service in August 1970.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  The RO did not obtain a medical opinion on these questions.  The duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Readjudication on remand should reflect consideration of this theory of entitlement, as well as all other applicable theories.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition since service.  After securing the necessary release(s), the AMC/RO should obtain those records that have not been previously secured.  In particular, all VA treatment records dated after 2008 should be obtained.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  Give the Veteran another opportunity to provide any additional details concerning alleged stressor events, particularly the time periods reflecting the occurrence of the stressful events (i.e., month and year); the legible names of individuals injured or killed; "buddy statements" containing verifiable information regarding the events claimed as "stressors" during his military service; and any other information which could be used to substantiate the PTSD claim.  In particular, the appellant should be asked to provide copies of all service personnel records he has including documents relating to the reported March 1970 Captain's Mast and those relating to his whereabouts between December 5, 1970 and December 19, 1970.

The appellant should be advised that this information is necessary to obtain supportive evidence of the claimed stressor events in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.

5.  After waiting a sufficient period to receive the Veteran's response regarding stressors, send copies of his DD Forms 214 and 215, records reflecting his ship assignments and a copy of this Remand to the Joint Services Records Research Center (JSRRC), or any other appropriate agency for verification of the alleged stressful events in service.  Specifically, the AMC/RO must first verify the exact dates of the Veteran's naval assignments.  

Second, attempt to obtain the ship's log, command history, operational reports, lessons learned statements, or any other information regarding activities of the USS PYRO (AE-24) during the period from December 1970 to March 1971 that would provide information about the events related by the appellant.  If additional information is requested by JSRRC in order to verify a claimed stressor, the Veteran should be so notified.

Third, the AMC/RO should determine whether a Marine by the name given by the appellant in July 2005 (initials T. H.) was in Subic Bay in April/May of 1971.

6.  Make a specific determination as to whether the Veteran was exposed to hostile military or terrorist activity in service, particularly in December 1970.

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the appellant's active service, as well as whether any portion of the appellant's current psychiatric pathology pre-existed service.  The claims file must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must provide the examiner with a copy of this Remand and specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, the stressor or stressors which it has determined are established by the record, and the stressor or stressors which it has determined are not established by the record.  The examiner must be instructed that only those events which have been verified may be considered for the purpose of determining whether the appellant was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

If a diagnosis of PTSD is appropriate, the examiner should specify the actually verified "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address the questions of:

a.  Whether any portion of the Veteran's current psychiatric pathology pre-existed service; and if so, whether it is at least as likely as not that said pre-existing psychiatric pathology was aggravated (increased in severity beyond the normal progression) by any incident of service.  Discuss the significance of the appellant having been shot in the left thigh in 1966, with a retained bullet.

b.  Whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service, including any "fear of hostile military or terrorist activity"  or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

c.  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have manifested in service (August 1970 to July 1971); and

d.  Whether the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in July 1971.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

8.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should again review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The AMC/RO should ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.

9.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


